               IN THE UNITED STATES DISTRICT COURT FOR
                   THE   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


JUSTIN OLTMANNS,

     Plaintiff,

V.                                            CASE NO. CV421-062


INTERNATIONAL LONGSHOREMAN
ASSOCIATION LOCAL 1475,
Its officers, representatives,
and members.

      Defendant.




                                ORDER


     Before the Court is the Magistrate Judge's April 14, 2021,

Report and Recommendation (Doc. 4), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case. As a result, Plaintiff's complaint is DISMISSED. The

Clerk of Court is DIRECTED to CLOSE this case.


     SO ORDERED this <2^'— day of June 2021.


                                  WILLIAM T. MOORE,*^JR.
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN   DISTRICT OF GEORGIA
